 1   AARON D. FORD
       Attorney General
 2   ERIN L. ALBRIGHT, Bar No. 9953
       Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1257
 6   E-mail: ealbright@ag.nv.gov

 7   Attorneys for Defendants

 8                                    UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA

10    RICKIE SLAUGHTER,
                                                                    Case No. 3:17-cv-00666-RCJ-WGC
11                           Plaintiff,
12    vs.                                                       ORDER GRANTING MOTION FOR
                                                              EXTENSION OF THE 90 DAY STAY AND
13    WILLIAM GITTERE, et al.,                                DEADLINE TO FILE THE 90 DAY STAY
                                                                          REPORT
14                           Defendants.

15           Defendants, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,
16   and Erin L. Albright, Deputy Attorney General, do hereby move this Court for an extension of the ninety
17   (90) day stay and an extension of the deadline to file the ninety (90) day stay report. This motion is based
18   on the following Memorandum of Points and Authorities and all papers and pleadings on file herein.
19                            MEMORANDUM OF POINTS AND AUTHORITIES
20   I.      INTRODUCTION
21           Presently the deadline to file the ninety (90) day stay report is March 11, 2019. The Early
22   Mediation Conference (EMC) in this matter is scheduled for March 19, 2019. Therefore, Defendants
23   request the deadline to file the ninety (90) day stay report be extended to March 26, 2019.
24   II.     RELEVANT FACTUAL BACKGROUND
25           On December 10 2018, this Court entered its Order, staying this matter for ninety (90) days to
26 allow the parties an opportunity to settle before an answer or other pleading is filed. (ECF No. 6 at 1-2).

27 / / /

28 / / /


                                                          1
 1 The Court further ordered the Office of the Attorney General to file the ninety (90) day stay report at the

 2 conclusion of that time period. Id. Based on that Order, the ninety (90) day stay is due to expire on March

 3 11, 2019, and the ninety (90) day report is due to be filed that day. Id.

 4           An EMC has been scheduled for March 19, 2019. (ECF. No. 8).

 5   III.    DISCUSSION

 6           FED. R. CIV. P. 6(b)(1) governs enlargements of time and provides as follows:

 7                   When an act may or must be done within a specified time, the court may,
                     for good cause, extend the time: (A) with or without motion or notice if
 8                   the court acts, or if a request is made, before the original time or its
                     extension expires; or (B) on motion made after the time has expired if the
 9                   party failed to act because of excusable neglect.
10   The proper procedure, when additional time for any purpose is needed, is to present a request for

11   extension of time before the time fixed has expired. See Canup v. Mississippi Val. Barge Line Co., 31

12   F.R.D. 282 (W.D.Pa. 1962). Extensions of time may always be asked for, and usually are granted on a

13   showing of good cause if timely made under subdivision (b)(1) of the Rule. See Creedon v. Taubman,

14   8 F.R.D. 268 (N.D. Ohio 1947).

15           Good cause exists to extend the stay in this case because it will permit the parties to engage in

16   settlement discussions without Plaintiff being assessed a filing fee and without Defendants being

17   required to file the ninety (90) day stay report and prepare a response to Plaintiff’s Complaint.

18   Additionally, this will allow time for representatives for Defendants to attend the EMC to discuss

19   Plaintiff’s concerns. Extending the stay will provide the parties the opportunity to engage in informal

20   and formal settlement discussions without the pressure of the litigation process, and provide sufficient

21   time to schedule another mediation if necessary.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                           2
 1   IV.    CONCLUSION

 2          Based on the foregoing, Defendants respectfully request that the Court enter an order extending

 3   the stay in this case and the deadline to file the ninety (90) day stay report to March 26, 2019.

 4          DATED this 20th day of February, 2019.

 5                                                 AARON D. FORD
                                                   Attorney General
 6

 7                                                 By:
                                                             ERIN L. ALBRIGHT
 8                                                           Deputy Attorney General
                                                             State of Nevada
 9                                                           Bureau of Litigation
                                                             Public Safety Division
10
                                                             Attorneys for Defendants
11

12

13                                                           IT IS SO ORDERED
14

15                                                           U.S. MAGISTRATE JUDGE

16                                                           DATED: February 21, 2019

17

18

19

20

21

22

23

24

25

26

27

28


                                                         3
